REQUIREMENTS — BOARD OF COSMETOLOGY MEMBERS Two members of the State Board of Cosmetology who are graduates of the same beauty school, even though one may also have received additional training and graduated from another beauty school, may not concurrently serve as members of the State Board of Cosmetology.  The Attorney General is in receipt of an opinion request from the Oklahoma State Board of Cosmetology wherein, in effect, the following question is asked: May two individuals who are graduates of the same beauty school, one of whom subsequently also graduates from an advanced training course offered by another beauty school, concurrently serve as members of the Oklahoma State Board of Cosmetology? Title 59 Ohio St. 199.2 [59-199.2] (1971) is deemed determinative of the answer to your question and reads in pertinent part as follows: ". . . The members of said Board shall be citizens of this state, at least twenty-five (25) years of age, shall be high school graduates, and shall have had at least five (5) years continuous practical experience in the practice of cosmetology in the State of Oklahoma. No member of said Board shall be a member of, affiliated with, or have any financial interest in any school of cosmetology while in office, nor shall any two (2) members of said Board be graduates of the same beauty school, nor shall they be organizers of or promote the organization of any cosmetic, beauty, or hairdressers' association; and each member of the Board must be actively engaged in the profession of cosmetology while serving upon the Board; . . ." (Emphasis added) A plain reading of Section 59 Ohio St. 199.2 [59-199.2] dictates that your question be answered in the negative as there is no provision in the Cosmetology Act for exception to the prohibition upon two members of the Board being graduates of the same beauty school.  It is, therefore, the opinion of the Attorney General that two members of the State Board of Cosmetology who are graduates of the same beauty school, even though one may also have received additional training and graduated from another beauty school, may not concurrently serve as members of the State Board of Cosmetology.  (James R. Barnett)